DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. Claims 1-20 are currently pending in the application, and Claims 1, 11, 15, and 19 are newly amended. 
Claim Objections
Claim 7 is objected to because of the following informalities: “a posterior end having” in Claim 7 should read “the posterior end has”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Passke et al. (US D386894) in view of Potter et al. (US 5353459).
Regarding Claim 1, Passke et al. teaches a bladder for an article of footwear, the bladder comprising: a first chamber (see annotated Fig.) including a first segment (see annotated Fig.) extending from a first terminal end (see annotated Fig.) along a first side of the bladder and a second segment (see annotated Fig.) extending from a second terminal end (see annotated Fig.) spaced apart from the first terminal end, the second segment formed on an opposite side of the bladder from the first segment (Annotated fig. 2 shows the first and second segments extending from first and second terminal ends, respectively, on opposite sides of the bladder, and the first and second terminal ends being spaced apart from one another); a second chamber (see annotated Fig.) at least partially surrounded by the first chamber and disposed between the first segment and the second segment (annotated fig. 2 shows the second chamber partially surrounded by the first chamber and being disposed between the first and second segments); a manifold (see annotated Fig.) in direct fluid communication with each of the first segment of the first chamber, and the second chamber (annotated fig. 2 shows a manifold in direct fluid communication with the first segment and the second chamber); and a web area (see annotated Fig.) extending continuously from the manifold at a medial side of the second chamber, around a posterior end of the second chamber, to a lateral side of the second chamber, and connecting each of the first chamber, the second chamber, and the manifold (annotated fig. 2 shows the web area extending continuously from the manifold at a medial side of the second chamber, around a posterior end of the second chamber and to a lateral side of the second chamber).
Passke et al. does not teach wherein the bladder being sealed, the manifold being in direct fluid communication with the second segment of the first chamber, and the web area extending the manifold at a lateral side of the second chamber.
Attention is drawn to Potter et al., which teaches an analogous article of footwear. Potter et al. teaches a sealed bladder (col. 8 ll. 54-55, “sprue 126 is welded closed at a location adjacent to and forward of necked-down portion 124b,” wherein welding the sprue seals the bladder; Figs. 4C and 4G show the bladder being sealed) for an article of footwear, the bladder (100) comprising: a first chamber (116) including a first segment (see annotated Fig.) extending along a first side of the bladder (100) and a second segment (see annotated Fig.) formed on an opposite side of the bladder (100) from the first segment (annotated Fig. 4B shows the first and second chambers on opposite sides of the bladder (100) from one another); a second chamber (120) at least partially surrounded by the first chamber (116) and disposed between the first segment and the second segment (Annotated Fig. 4B shows the second chamber (120) surround by and disposed between the first and second segments of the first chamber (116)); a manifold (124a,b) in direct fluid communication with each of the first segment of the first chamber (116), the second segment of the first chamber (116), (annotated fig. 4B shows the manifold (124a,b) in direct fluid communication with the first and second segments of the first chamber; col. 8 ll. 25-29 discloses “Tube 124b links the opposite sides of chamber 116 in fluid communication near the forward end of the lateral side and at the forward end on the medial side. Interconnecting tube 124b intersects tube 124a so that the tubes are in fluid communication with each other”); and a web area (122) extending continuously from the manifold at a medial side of the second chamber, around a posterior end of the second chamber, to the manifold at a lateral side of the second chamber (annotated fig. 4B shows the web area extending from the manifold at a medial side of the second chamber around a first end of the second chamber, and to the manifold at a lateral side of the second chamber), and connecting each of the first chamber (116), the second chamber (120), and the manifold (124a, b) (Fig. 4B shows the web areas (122) interconnecting the first (116) and second (120) chambers and the manifold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Potter et al. such that the bladder is sealed, the manifold is in direct fluid communication with the second segment of the first chamber, and the web area extends to the manifold at a lateral side of the second chamber so as to maintain pressure inside the bladder and to allow fluid communication directly between the terminal ends of the first segment and second segment (col. 8 ll. 25-26, “tube 124b links the opposite sides of the chamber 116 in fluid communication near the forward end of the medial side and the forward end of the lateral side”).

    PNG
    media_image1.png
    629
    1144
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    493
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    565
    803
    media_image3.png
    Greyscale

Claim(s) 2-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passke et al. (US D386894) in view of Potter et al. (US 5353459) and further in view of Forstrom et al. (US 2009/0151195). 
Regarding Claim 2, Passke et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above.
Passke et al. does not teach a first series of ports formed in the first segment of the first chamber and a second series of ports formed in the second segment of the first chamber.
Attention is drawn to Forstrom et al. which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (55) including a first segment (see annotated Fig.) extending along a first side of the bladder (50) and a second segment (see annotated Fig.) formed on an opposite side of the bladder (50) from the first segment (Annotated fig. 6 shows the first segment extending along a first side of the bladder and a second segment extending down a second side opposite the first segment, the segment boundaries as shown by dashed lines); a second chamber (generally 56, see also annotated fig. 6) at least partially surrounded by the first chamber (55) and disposed between the first segment and the second segment (annotated fig. 6 shows the second chamber disposed between the first and second segments of the first chamber (55)); a manifold (see annotated Fig.) in direct fluid communication with each of the first segment of the first chamber, the second segment of the first chamber, and the second chamber (annotated fig. 6 shows the manifold in direct fluid communication with the first and second segments of the first chamber and the second chamber); and a web area (54) extending continuously from the manifold at a medial side of the second chamber, around a posterior end of the second chamber, to the manifold at a lateral side of the second chamber (annotated fig. 6 shows the web area extending continuously around the first chamber from a medial to a lateral side), and connecting each of the first chamber (55), the second chamber (56), and the manifold (annotated fig. 6 shows the web area connecting each of the first and second chambers and the manifold). Forstrom et al. further teaches a first series of ports (see annotated Fig.) formed in the first segment of the first chamber (55) and a second series of ports (see annotated Fig.) formed in the second segment of the first chamber (55) (annotated fig. 6 shows a first and second series of ports formed in the first and second segments of the first chamber, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that the bladder includes a first series of ports formed in the first segment of the first chamber and a second series of ports formed in the second segment of the first chamber as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 3, Passke et al. teaches all of the limitations of the bladder of Claim 2, as discussed in the rejections above.
Passke et al. does not teach wherein each of the first series of ports and the second series of ports is rounded.
Attention is drawn to Forstrom et al. which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (55) including a first segment (see annotated Fig.) extending along a first side of the bladder (50) and a second segment (see annotated Fig.) formed on an opposite side of the bladder (50) from the first segment (Annotated fig. 6 shows the first segment extending along a first side of the bladder and a second segment extending down a second side opposite the first segment, the segment boundaries as shown by dashed lines); a second chamber (generally 56, see also annotated fig. 6) at least partially surrounded by the first chamber (55) and disposed between the first segment and the second segment (annotated fig. 6 shows the second chamber disposed between the first and second segments of the first chamber (55)); a manifold (see annotated Fig.) in direct fluid communication with each of the first segment of the first chamber, the second segment of the first chamber, and the second chamber (annotated fig. 6 shows the manifold in direct fluid communication with the first and second segments of the first chamber and the second chamber); and a web area (54) extending continuously from the manifold at a medial side of the second chamber, around a posterior end of the second chamber, to the manifold at a lateral side of the second chamber (annotated fig. 6 shows the web area extending continuously around the first chamber from a medial to a lateral side), and connecting each of the first chamber (55), the second chamber (56), and the manifold (annotated fig. 6 shows the web area connecting each of the first and second chambers and the manifold), and further including a first series of ports (see annotated Fig.) formed in the first segment of the first chamber (55) and a second series of ports (see annotated Fig.) formed in the second segment of the first chamber (55) (annotated fig. 6 shows a first and second series of ports formed in the first and second segments of the first chamber, respectively). Forstrom et al. further teaches wherein each of the first series of ports (see annotated Fig.) and the second series of ports (see annotated Fig.) is rounded (Annotated fig. 6 shows the first and second series of ports being rounded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that the bladder includes a first series of ports formed in the first segment of the first chamber and a second series of ports formed in the second segment of the first chamber as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 4, Passke et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Passke et al. further teaches wherein the bladder includes a first barrier layer (see annotated Fig.) and a second barrier layer (see annotated Fig.) joined together at discrete locations to define each of the first chamber, the second chamber, the manifold, and the web area (annotated figs. 2 and 7 shows the first barrier layer and the second barrier layer being joined together at discrete location to define the first chamber, second chamber, manifold, and web area).
Regarding Claim 7, Passke et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. 
Passke et al. does not teach wherein the second chamber has an anterior end having a first width and a posterior end having a second width that is greater than the first width.
Attention is drawn to Forstrom et al. which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (55) including a first segment (see annotated Fig.) extending along a first side of the bladder (50) and a second segment (see annotated Fig.) formed on an opposite side of the bladder (50) from the first segment (Annotated fig. 6 shows the first segment extending along a first side of the bladder and a second segment extending down a second side opposite the first segment, the segment boundaries as shown by dashed lines); a second chamber (generally 56, see also annotated fig. 6) at least partially surrounded by the first chamber (55) and disposed between the first segment and the second segment (annotated fig. 6 shows the second chamber disposed between the first and second segments of the first chamber (55)); a manifold (see annotated Fig.) in direct fluid communication with each of the first segment of the first chamber, the second segment of the first chamber, and the second chamber (annotated fig. 6 shows the manifold in direct fluid communication with the first and second segments of the first chamber and the second chamber); and a web area (54) extending continuously from the manifold at a medial side of the second chamber, around a posterior end of the second chamber, to the manifold at a lateral side of the second chamber (annotated fig. 6 shows the web area extending continuously around the first chamber from a medial to a lateral side), and connecting each of the first chamber (55), the second chamber (56), and the manifold (annotated fig. 6 shows the web area connecting each of the first and second chambers and the manifold). Forstrom et al. further teaches wherein the second chamber (56) has an anterior end having a first width (see annotated Fig.) and a posterior end having a second width (see annotated Fig.) that is greater than the first width (annotated Fig. 6 shoes the anterior end having a first width (annotated as W1) that is less than a second width (annotated as W2) of the posterior end, as the second chamber has an ellipsoidal shape, there will be a width at the anterior end that is less than a width at the posterior end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that the second chamber has an anterior end having a first width and a posterior end having a second width that is greater than the first width as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 8, Passke et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. 
Passke et al. does not teach wherein the second chamber is ellipsoidal.
Attention is drawn to Forstrom et al. which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (55) including a first segment (see annotated Fig.) extending along a first side of the bladder (50) and a second segment (see annotated Fig.) formed on an opposite side of the bladder (50) from the first segment (Annotated fig. 6 shows the first segment extending along a first side of the bladder and a second segment extending down a second side opposite the first segment, the segment boundaries as shown by dashed lines); a second chamber (generally 56, see also annotated fig. 6) at least partially surrounded by the first chamber (55) and disposed between the first segment and the second segment (annotated fig. 6 shows the second chamber disposed between the first and second segments of the first chamber (55)); a manifold (see annotated Fig.) in direct fluid communication with each of the first segment of the first chamber, the second segment of the first chamber, and the second chamber (annotated fig. 6 shows the manifold in direct fluid communication with the first and second segments of the first chamber and the second chamber); and a web area (54) extending continuously from the manifold at a medial side of the second chamber, around a posterior end of the second chamber, to the manifold at a lateral side of the second chamber (annotated fig. 6 shows the web area extending continuously around the first chamber from a medial to a lateral side), and connecting each of the first chamber (55), the second chamber (56), and the manifold (annotated fig. 6 shows the web area connecting each of the first and second chambers and the manifold). Forstrom et al. further teaches wherein the second chamber (56) is ellipsoidal (Annotated fig. 6 shows the second chamber having an ellipsoidal shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that the second chamber is ellipsoidal as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 9, Passke et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Passke et al. further teaches wherein the first chamber (see annotated Fig.) further includes a third segment (see annotated Fig.) connecting the first segment (see annotated Fig.) to the second segment (see annotated Fig.) at a posterior end of the bladder (annotated fig. 2 shows the third segment connecting the first and second segments of the first chamber at a posterior end of the bladder).
Regarding Claim 10, Passke et al. teaches all of the limitations of the bladder of Claim 9, as discussed in the rejections above. Passke et al. further teaches wherein each of the first segment (see annotated Fig.), the second segment (see annotated Fig.), and the third segment (see annotated Fig.) extends along a respective arcuate path around the second chamber (see annotated Fig.) (annotated fig. 2 shows the first, second, and third segments extending along an arcuate path around the second chamber).

    PNG
    media_image4.png
    591
    733
    media_image4.png
    Greyscale

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passke et al. (US D386894) in view of Forstrom et al. (US 2009/0151195).
Regarding Claim 11, Passke et al. teaches a bladder for an article of footwear, the bladder comprising; a first chamber (see annotated Fig.) disposed in an interior portion of the bladder and extending from a first end to a second end (Annotated fig. 2 shows the first chamber being disposed in an interior portion of the bladder and extending from a first to a second end); a second chamber (see annotated Fig.) extending from a first terminal end (see annotated Fig.) to a second terminal end (see annotated Fig.) spaced apart from the first terminal end, at least partially surrounding the first chamber (annotated fig. 2 shows the second chamber extending from a first terminal end to a second terminal end spaced apart from the first); and a web area (see annotated Fig.) extending between the first chamber and the second chamber and continuously from the second end of the first chamber at a medial side of the first chamber, around the first end of the first chamber, to the second end of the first chamber at a lateral side of the first chamber (annotated fig. 2 shows the web area extending between the first and second chamber continuously from a second end of the first chamber at a medial side, around the first end of the first chamber, to a second end of the first chamber on the lateral side).
Passke et al. does not teach the bladder being sealed and a second chamber having a polygonal cross-sectional shape and a width of the first chamber tapering in a direction extending from the first end to the second end.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a sealed bladder (paragraph [0036] “Chamber 50, which is depicted individually in FIGS. 5-7D, is formed from a polymer material that provides a sealed barrier”) for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow (annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section) and a web area (54) extending between the first chamber and the second chamber and continuously from the second end of the first chamber at a medial side of the first chamber, around the first end of the first chamber, to the second end of the first chamber at a lateral side of the first chamber (annotated fig. 6 shows the web area extending continuously between the first and second chambers from the second end of the first chamber at a medial side around the first end of the first chamber and to a lateral side at a second end of the first chamber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that the bladder is sealed so as to enclose the fluid within the bladder (paragraph [0036] “Chamber 50… is formed from a polymer material that provides a sealed barrier for enclosing a fluid”), and such that the second chamber has a polygonal cross-sectional shape and a width of the first chamber tapers in a direction extending from the first end to the second end and as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 12, Passke et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Passke et al. further teaches wherein the first chamber (see annotated Fig.) includes opposing, substantially parallel surfaces disposed between portions of the second chamber (see annotated Fig.) (annotated fig. 7 shows the first chamber having opposing substantially parallel surfaces disposed between portions of the second chamber).
Regarding Claim 13, modified Passke et al. teaches all the limitations of the bladder of Claim 11, as discussed in the rejections above. Passke et al. further teaches wherein the second chamber (see annotated Fig.) has a plurality of sidewalls (see annotated Fig.) (annotated fig. 7 shows the second chamber having a plurality of sidewalls).
Passke et al. does not teach wherein plurality of sidewalls are arranged in a quadrilateral shape.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a sealed bladder (paragraph [0036] “Chamber 50, which is depicted individually in FIGS. 5-7D, is formed from a polymer material that provides a sealed barrier”) for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow (annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section) and a web area (54) extending between the first chamber and the second chamber and continuously from the second end of the first chamber at a medial side of the first chamber, around the first end of the first chamber, to the second end of the first chamber at a lateral side of the first chamber (annotated fig. 6 shows the web area extending continuously between the first and second chambers from the second end of the first chamber at a medial side around the first end of the first chamber and to a lateral side at a second end of the first chamber). Forstrom et al. further teaches wherein the second chamber (55) has a plurality of sidewalls (see annotated Fig.) arranged in a quadrilateral shape (Fig. 7A shows the second chamber (55) having a plurality of sidewalls arranged in a quadrilateral shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that the second chamber has a plurality of sidewalls arranged in a quadrilateral shape as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 14, modified Passke et al. teaches all of the limitations of the bladder of Claim 13, as discussed in the rejections above. Passke et al. further teaches wherein the plurality of sidewalls includes a pair of upper sidewalls (see annotated Fig.) converging with each other to form an upper edge (see annotated Fig.) of the bladder and a pair of lower sidewalls (see annotated Fig.) converging with each other to form a lower edge of the bladder (see annotated Fig.) (annotated fig. 7 shows the pair of upper sidewalls converging to form an upper edge and the pair of lower sidewalls converging to form a lower edge).
Regarding Claim 15, modified Passke et al. teaches all of the limitations of the bladder of Claim 13, as discussed in the rejections above. Passke et al. further teaches wherein the plurality of sidewalls includes an inner-upper sidewall (see annotated Fig.) and an inner-lower sidewall (see annotated Fig.) converging with each other at the web area (see annotated Fig.) of the bladder (annotated fig. 7 shows the inner-upper and the inner-lower sidewalls converging at the web area).
Regarding Claim 16, modified Passke et al. teaches all of the limitations of the bladder of Claim 15, as discussed in the rejections above. 
Passke et al. does not teach wherein at least one of the inner-upper sidewall or the inner-lower sidewall includes a series of rounded ports formed between the at least one of the inner-upper sidewall or the inner-lower sidewall and the web area.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a sealed bladder (paragraph [0036] “Chamber 50, which is depicted individually in FIGS. 5-7D, is formed from a polymer material that provides a sealed barrier”) for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow (annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section) and a web area (54) extending between the first chamber and the second chamber and continuously from the second end of the first chamber at a medial side of the first chamber, around the first end of the first chamber, to the second end of the first chamber at a lateral side of the first chamber (annotated fig. 6 shows the web area extending continuously between the first and second chambers from the second end of the first chamber at a medial side around the first end of the first chamber and to a lateral side at a second end of the first chamber), and wherein the second chamber (55) has a plurality of sidewalls (see annotated Fig.) arranged in a quadrilateral shape (Fig. 7A shows the second chamber (55) having a plurality of sidewalls arranged in a quadrilateral shape), wherein the plurality of sidewalls includes an inner-upper sidewall (see annotated Fig.) and an inner-lower sidewall (see annotated Fig.) converging with each other at a web area (54) of the bladder (50) (Annotated Fig. 7A shows the inner-upper and inner-lower sidewalls converging at a web area (54)). Forstrom et al. further teaches wherein at least one of the inner-upper sidewall (see annotated Fig.) or the inner- lower sidewall (see annotated Fig.) includes a series of rounded ports (see annotated Fig.) formed between the at least one of the inner- upper sidewall or the inner-lower sidewall and the web area (54) (annotated fig. 7A shows a cross section of a rounded port disposed between both the inner-upper sidewall and the web area and the inner-lower sidewall and the web area; Fig. 6 shows the ports being rounded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that at least one of the inner-upper sidewall or the inner-lower sidewall includes a series of rounded ports formed between the at least one of the inner-upper sidewall or the inner-lower sidewall and the web area as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 17, Passke et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above.
Passke et al. does not teach wherein the each of the first terminal end and the second terminal end includes a planar upper face and a planar lower face.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a sealed bladder (paragraph [0036] “Chamber 50, which is depicted individually in FIGS. 5-7D, is formed from a polymer material that provides a sealed barrier”) for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow (annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section) and a web area (54) extending between the first chamber and the second chamber and continuously from the second end of the first chamber at a medial side of the first chamber, around the first end of the first chamber, to the second end of the first chamber at a lateral side of the first chamber (annotated fig. 6 shows the web area extending continuously between the first and second chambers from the second end of the first chamber at a medial side around the first end of the first chamber and to a lateral side at a second end of the first chamber). Forstrom et al. further teaches wherein each of the first end and the second end includes a planar upper face and a planar lower face (annotated fig. 7D shows the first and second terminal ends of the second chamber (55) having a planar upper face and planar lower face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that the each of the first terminal end and the second terminal end includes a planar upper face and a planar lower face as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 18, modified Passke et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Passke et al. further teaches a manifold (see annotated Fig.) having a first conduit (see annotated Fig.) in fluid communication with the first chamber and a second conduit (see annotated Fig.) in fluid communication with the second chamber (see annotated Fig.) (annotated fig. 2 shows the manifold having a first and second conduit in fluid communication with the first and second chambers, respectively).
Regarding Claim 19, modified Passke et al. teaches all of the limitations of the bladder of Claim 18, as discussed in the rejections above. Passke et al. further teaches the web area (see annotated Fig.) separating the first chamber (see annotated Fig.) from the second chamber (see annotated Fig.) (annotated Fig. 2 shows the web area separating the first and second chambers).
Regarding Claim 20, Passke et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. 
Passke et al. does not teach a sole structure for an article footwear, the sole structure including the bladder of Claim 11.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a sealed bladder (paragraph [0036] “Chamber 50, which is depicted individually in FIGS. 5-7D, is formed from a polymer material that provides a sealed barrier”) for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow (annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section) and a web area (54) extending between the first chamber and the second chamber and continuously from the second end of the first chamber at a medial side of the first chamber, around the first end of the first chamber, to the second end of the first chamber at a lateral side of the first chamber (annotated fig. 6 shows the web area extending continuously between the first and second chambers from the second end of the first chamber at a medial side around the first end of the first chamber and to a lateral side at a second end of the first chamber). Forstrom et al. further teaches a sole structure (30) for an article footwear (10), the sole structure (30) including the bladder (50) of Claim 11 (Fig. 2 shows the bladder (50 being a part of the sole structure (30) of the article of footwear (10)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Forstrom et al. such that a sole structure for an article footwear includes the bladder of Claim 11 so as to provide a containment system for the bladder, especially as the claim of Passke et al. recites “a bladder for a shoe sole” but does not explicitly disclose the sole structure or the article of footwear. 

    PNG
    media_image5.png
    615
    1136
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    433
    743
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    293
    959
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    691
    725
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    335
    839
    media_image9.png
    Greyscale

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Passke et al. (US 2008/0083140) in view of Peyton et al. (US 2015/0223564).
Regarding Claim 5, Passke et al. teaches all of the limitations of the bladder of Claim 4, as discussed in the rejections above. 
Passke et al. does not teach wherein the manifold is formed entirely within the second barrier layer.
Attention is drawn to Peyton et al., which teaches an analogous article of footwear. Peyton et al. teaches a bladder for an article of footwear, the bladder (16) comprising: a first chamber (44E) including a first segment (see annotated Fig.) extending along a first side of the bladder and a second segment (see annotated Fig.) formed on an opposite side of the bladder from the first segment (Annotated Fig. 1 shows the first segment extending along a first side and a second segment extending along a second, opposite side); a second chamber (44D); a third chamber (44C); and a web area (34) connecting each of the first chamber, the second chamber, and the third chamber (Fig. 1 shows the first, second, and third chambers connected by web area (34)); and wherein the bladder (16) includes a first barrier layer (38) and a second barrier layer (40) joined together at discrete locations to define each of the first chamber, the second chamber, the third chamber, and the web area (paragraph [0034], “a first polymeric sheet 38 and a second polymeric sheet 40 joined at a peripheral flange 42 and at the web portion 34. The flange 42 and the web portion 34 define and bound a pattern of separate descending protrusions 44A, 44B, 44C, 44D, 44E of the cushioning component 16”). Peyton et al. further teaches wherein the third chamber (44C) is formed entirely within the second barrier layer (40) (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface, while the protrusions 44A-44E of the lower sheet 40 descend downward relative to the upper sheet 38 and the flange 42”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Peyton et al. such that the manifold is formed entirely within the second barrier layer so that the area of the bladder above the manifold will be completely flat, increasing the comfort of the wearer by proving a smooth surface (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface, while the protrusions 44A-44E of the lower sheet 40 descend downward relative to the upper sheet 38 and the flange 42.”).
Regarding Claim 6, Passke et al. teaches all of the limitations of the bladder of Claim 4, as discussed in the rejections above. 
Passke et al. does not teach wherein a portion of the first barrier layer opposing the manifold is planar.
Attention is drawn to Peyton et al., which teaches an analogous article of footwear. Peyton et al. teaches a bladder for an article of footwear, the bladder (16) comprising: a first chamber (44E) including a first segment (see annotated Fig.) extending along a first side of the bladder and a second segment (see annotated Fig.) formed on an opposite side of the bladder from the first segment (Annotated Fig. 1 shows the first segment extending along a first side and a second segment extending along a second, opposite side); a second chamber (44D); a third chamber (44C); and a web area (34) connecting each of the first chamber, the second chamber, and the third chamber (Fig. 1 shows the first, second, and third chambers connected by web area (34)); and wherein the bladder (16) includes a first barrier layer (38) and a second barrier layer (40) joined together at discrete locations to define each of the first chamber, the second chamber, the third chamber, and the web area (paragraph [0034], “a first polymeric sheet 38 and a second polymeric sheet 40 joined at a peripheral flange 42 and at the web portion 34. The flange 42 and the web portion 34 define and bound a pattern of separate descending protrusions 44A, 44B, 44C, 44D, 44E of the cushioning component 16”). Peyton et al. further teaches wherein a portion of the first barrier layer (38) is planar (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface,” wherein as the first barrier layer (38) is flat it is obviously planar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Passke et al. to include the teachings of Peyton et al. such that t a portion of the first barrier layer opposing the manifold is planar so that the area of the bladder above the manifold will be completely flat, increasing the comfort of the wearer by proving a smooth surface (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface, while the protrusions 44A-44E of the lower sheet 40 descend downward relative to the upper sheet 38 and the flange 42.”), especially as Passke et al. appears to have a planar first barrier layer, however this is not explicitly shown or disclosed.

    PNG
    media_image10.png
    272
    454
    media_image10.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claims 1-4, 7, 9, and 10 over Ellis, the 35 U.S.C. 103 rejection of Claims 5 and 6  in view of Ellis and Peyton, and the 35 U.S.C. 103 rejection of Claims 8 and 11-20 in view of Ellis and Forstrom, Applicant submits that Ellis fails to teach the web area extending continuously from a first side of the central chamber, around the end of the central chamber, and to a second side of the central chamber, and that Peyton and Forstrom fail to cure these deficiencies. However, such argument is moot in view of a new grounds of rejection as set forth above in view of Passke et al. and in view of Passke et al. and Peyton. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732       
                                                                                                                                                                                                 
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732